Citation Nr: 0925285	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-28 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from May 1942 to 
February 1946.  The Veteran died in April 2006.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for chronic inguinal groin dermatitis, rated as 
60 percent disabling; degenerative arthritis of the left 
shoulder, rated as 30 percent disabling; and bilateral pes 
planus, rated as 10 percent disabling; the combined rating 
was 80 percent.

2.  The Certificate of Death reflects that the Veteran died 
at the age of 94 in April 2006.  The immediate cause of death 
was sepsis and the underlying cause of death was pneumonia.  
There were no significant conditions contributing to death.

3.  Sepsis and pneumonia were not manifest during service; 
competent evidence does not show that the post-service 
diagnoses were attributable to service.

4.  The Veteran's service-connected chronic inguinal (groin) 
dermatitis, degenerative arthritis of the left shoulder, and 
bilateral pes planus were not the immediate or underlying 
cause of the Veteran's death, and were not etiologically 
related to the cause of death; the Veteran's service-
connected disabilities did not contribute substantially or 
materially to cause the Veteran's death and they was not of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
Veteran materially less capable of resisting the effects of 
other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303. 3.304, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter dated in April 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated in July 2006.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.

In this case, the Veteran was service-connected for chronic 
inguinal groin dermatitis, degenerative arthritis of the left 
shoulder, and bilateral pes planus during his lifetime.  The 
VCAA notification did not specifically address this matter 
per Hupp.  Nevertheless, the claimant's arguments have 
addressed what is needed to establish her claim and she has 
discussed in her contentions the potential role that the 
service-connected skin disorder played in the Veteran's 
demise.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as any error 
did not affect the essential fairness of the adjudication.  
The Board finds that any prejudice on VA's part has been 
overcome by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
The Board notes that the claimant was provided pertinent 
information in two rating decisions and in the statement of 
the case (SOC).  Further, the claimant has advanced specific 
contentions and arguments that demonstrate an understanding 
of the applicable legal criteria.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.  Although the claimant's representative raised the 
matter of obtaining an independent medical opinion, the Board 
finds that this is unnecessary as the record is adequate to 
decide the claim.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed 
although those matters were discussed in the VCAA letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that it is difficult to determine 
what additional guidance VA could have provided to the 
appellant regarding what further evidence she should submit 
to substantiate the DIC claim in this case.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).


Competency and Credibility

The appellant, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while 
the appellant is competent to report what she observes, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although a lay person is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, a lay person is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).   

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  Thus, the appellant's lay 
assertions are not competent or sufficient.  


Service Connection for the Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  As noted, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

At the time of the Veteran's death in April 2006, service 
connection was in effect for chronic inguinal groin 
dermatitis, rated as 60 percent disabling; degenerative 
arthritis of the left shoulder, rated as 30 percent 
disabling; and bilateral pes planus, rated as 10 percent 
disabling.  The combined rating was 80 percent.

The record shows that the Veteran received treatment over the 
years for his service-connected disabilities.  However, the 
record does not show that the Veteran had a respiratory 
disorder until the 1990's, nearly 5 decades after he was 
discharged from service.  The service treatment records do 
not reflect any lung disorder.  The separation examination 
specifically indicated that the lungs were normal.  The 
Veteran was separated from service in February 1946.  The 
Veteran was afforded VA examinations over the years.  In 
March 1949, his lungs were normal.  An April 1960 chest x-ray 
was normal.  A March 1966 chest x-ray was normal.  A December 
1973 chest x-ray was normal.  A May 1974 chest x-ray was 
normal.  In September 1993, fibrosis was noted in the lungs.  
In the medical records in the months preceding his death, 
from February 2006, it was noted that the Veteran had a 
multitude of medical ailments, including prostate cancer, 
congestive heart failure, and chronic obstructive pulmonary 
disease (COPD).  In addition, he had suffered multiple 
incidents of recurring pneumonia.  The terminal hospital 
report indicated that the Veteran, who was a nursing home 
patient, had been admitted multiple times for recurrent 
pneumonia.  Although he had been on alternating antibiotics, 
he still had recurrent pneumonia.  He died while he had the 
most recent episode of pneumonia

The Certificate of Death reflects that the Veteran died at 
the age of 94.  The immediate cause of death was sepsis and 
the underlying cause of death was pneumonia.  There were no 
listed significant conditions contributing to death.

In sum, the service treatment records do not show complaints, 
findings, treatment, or diagnosis of a respiratory disease or 
injury.  There is no competent evidence which establishes a 
nexus between service and a post-service diagnosis of 
respiratory disorders and service.  The diagnoses were made 
almost 50 years after the Veteran separated from service.  
Although the immediate cause of death was sepsis, the 
underlying cause was pneumonia.  Competent evidence does not 
show that pneumonia, COPD, or any other lung disorder was 
related to service.  Likewise, the competent evidence does 
not show that the episode of sepsis leading to death was 
etiologically related to service.  

Thus, there is no etiological nexus between the Veteran's 
cause of death from sepsis due to pneumonia and service.

It is rather the appellant's contention that the Veteran's 
service-connected skin disorder caused or contributed 
substantially or materially to cause the Veteran's death 
because it resulted in skin infections and she asserts that 
an infection caused the sepsis.  In support of her claim, she 
submitted medical treatise evidence from the Merck Manual.  
The section of that treatise presents information on sepsis.  
The information indicates that sepsis is more likely to occur 
when there is an infection of the body such as in the lungs, 
abdomen, urinary tract or skin.  The Board notes that while 
the Veteran's skin disorder may have been infected in the 
past, at the time of his death, there was no evidence of an 
infection due to that skin disorder.  Rather, the evidence 
shows that the Veteran was suffering from recurrent pneumonia 
and therefore had a lung infection.  The lung infection in 
turn caused the sepsis, as documented on the Certificate of 
Death, as signed by a physician.  That determination of the 
cause of death is competent as the physician is a medical 
professional, and probative as it is also based on the 
physician's personal knowledge of the Veteran as the 
physician who treated him prior to death, as shown in the 
medical records preceding death.  See generally Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

In sum, although the Veteran had established service 
connection for various disabilities, he was having 
considerable medical problems due to recurrent pneumonia 
prior to his death which is not shown by competent evidence 
to be related to service.  Unfortunately, the Veteran died 
due to his recurrent pneumonia.  Thus, the Board concludes 
that the Veteran's service-connected disabilities were not 
the immediate or underlying cause of the Veteran's death, and 
were not etiologically related to the cause of death.  They 
did not contribute substantially or materially to cause the 
Veteran's death and were not of such severity that they 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the Veteran materially less 
capable of resisting the effects of other disease causing 
death.  The appellant's assertions are unsupported by 
competent evidence and do not serve as a basis to allow the 
claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


